DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The application filed on May 17, 2019 is accepted.
Claims 1 – 14 are being considered on the merits.

Drawings
The drawings filed on May 17, 2019 are accepted.

Specification
The specification filed on May 17, 2019 is accepted.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 14 are directed to an abstract idea without significantly more. The claims recite calculating a mathematical formula to set up a private key which would be used for a public key calculation. After, the calculated public key is used to calculate a ciphertext from a message. This judicial exception is not integrated into a practical application because although some claims recite encryption, there are no recitation that the encrypted values or message are transmitted over a network. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements being  They also do not explain any detail about the encrypted values or messages being transmitted over a network.
Claims 13 - 14 are directed towards recording medium which is not limited to falling under the statutory classes of invention set forth. These claims in using the term “recording medium” in accordance with paragraph 140 of pages 30 in Applicants’ Specification, allow for the computer-readable storage medium to be signals. Based on current USPTO Policy, when the computer readable medium is not specifically defined as excluding signals i.e. non-transitory in the Specification the broadest reasonable interpretation is used according to MPEP 2111, thus the computer readable medium may embody signals, i.e. transitory media. The Examiner notes that paragraph 140 only discloses examples of the “recording medium” and does not define the “recording medium” as excluding signals for example non-transitory. Accordingly the Examiner suggests that Applicants amend the claims to add a limitation to direct the language of the ‘recording medium’ claims to only include the non-transitory embodiment which would remove the possibility of claiming signals.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170104590 A1 to Wang in view of Ding, J. “New cryptographic constructions using generalized LWE.”, 2012 (hereafter, “DingJ”).
Regarding claim 1, Wang teaches an encryption method, comprising: setting a secret key [Wang, para. 56 discloses selecting an [n, k] linear code generator matrix Gs=[g0, . . . , gn] over GF(q) as the private key], and generating a public key using the secret key and an error [Wang, para. 55 discloses the public parameter selection engine chooses n, k, d, t, r > 0, and GF(q) with the property that n – k + 1 ≧ d ≧ 2t + 1. The private linear code generator matrix selection engine chooses a k × n generator matrix Cs = [g0, . . ., gn-1] for an [n, k, d] linear code such that there is an efficient decoding algorithm to correct at least t errors for this linear code given by Cs. Random matrix selection engine chooses k × r matrices C0, C1. . . Cn-1 ε GF(q)k×r uniformly at random. Matrix column mixing engine defines G1 = [g0, C0, g1, C1, gn-1, Cn-1] to be a k × n(r+1) matrix by inserting random matrices C0, C1 . . . Cn−1 into Gs. The second random matrix selection engine chooses dense nonsingular (r + 1) × (r + 1) matrices A0 . . . An−1 ε GF(q) (r+1)×(r+1) uniformly at random and defines A=[A0A1⋱An-1] to be an n(r+1)×n(r+1) nonsingular matrix. The engine also chooses a random dense k × k nonsingular matrix S and chooses a random n(r+1) × n(r+1) permutation matrix P. The public key is the k × n(r+1) matrix G=SG1AP and the private key is the tuple (S, Gs, P, A).]; and applying the public key to a message [Wang, para. 56 discloses given public parameters n, k, d, t, r, GF(q), a public key G, and a row message vector m ε GF(q)k, the encryption engine chooses a random row vector e=[e0, . . . , en(r+1)−1] ε GF(q)n(r+1) whose Hamming weight is at most t and computes the cipher text as y = mG + e.], and then performing a rounding process and encrypting the message [Wang, para. 89 and fig. 3 discloses public parameters n, k, d, t, r, GF(q), a public key G, and a row message vector m, let H be a message authentication code algorithm. The message encryption engine computes e′=H(m) as the message authentication tag and generates the error vector e using the authentication tag e′. Finally, the message encryption engine encrypts the message m using the error vector e. Alternatively, the message encryption engine divides the message m into two parts m1 ε GF(q)k and m2 (of certain given length). The message encryption engine generates the error vector e using the message m2. Finally, the message encryption engine encrypts the message m1 using the error vector e.], and wherein a size of the error is determined by an error parameter which is greater than zero and less than one [Wang, para. 45 generating an error vector e having elements in GF(q) and having a predetermined weight t], Wang does not teach wherein the secret key is a random combination from among -1, 0 and 1
However, DingJ does teach wherein the secret key is a random combination from among -1, 0 and 1. [DingJ, page 7 lines 1 - 13 discloses each party chooses its own secret Ei a n × n symmetric matrix with randomly chosen entry of small entries namely entries are chosen from the elements –t’, ..., 0, ..., t’, where t’ is small, and ei following the error distribution κ, for i=A,B. Then each party computes Mi = EiS + ei. Then both parties exchange Mi, but certainly keep Ei and ei secret. Alice computes: KA = MBEA = EBSEA + eBEA. Then Bob computes: KB = EB × MtA = EBSEA + EBe1. Since ei and Ei are small, KA and KA are close, we can derive from them a shared secret to be the exchanged key as in the case of above. (examiner notes that DingJ teaches that t is very small and therefore the values being from -1, 0, 1 is implied because t = 1 is the smallest possible value)]
 [DingJ, page 2 lines 8 – 14]

Regarding claim 7, Wang teaches a calculation device, comprising: a memory; and a processor configured to: set a secret key [Wang, para. 56 discloses selecting an [n, k] linear code generator matrix Gs=[g0, . . . , gn] over GF(q) as the private key], generate a public key using the secret key and an error [Wang, para. 55 discloses the public parameter selection engine chooses n, k, d, t, r > 0, and GF(q) with the property that n – k + 1 ≧ d ≧ 2t + 1. The private linear code generator matrix selection engine chooses a k × n generator matrix Cs = [g0, . . ., gn-1] for an [n, k, d] linear code such that there is an efficient decoding algorithm to correct at least t errors for this linear code given by Cs. Random matrix selection engine chooses k × r matrices C0, C1. . . Cn-1 ε GF(q)k×r uniformly at random. Matrix column mixing engine defines G1 = [g0, C0, g1, C1, gn-1, Cn-1] to be a k × n(r+1) matrix by inserting random matrices C0, C1 . . . Cn−1 into Gs. The second random matrix selection engine chooses dense nonsingular (r + 1) × (r + 1) matrices A0 . . . An−1 ε GF(q) (r+1)×(r+1) uniformly at random and defines A=[A0A1⋱An-1] to be an n(r+1)×n(r+1) nonsingular matrix. The engine also chooses a random dense k × k nonsingular matrix S and chooses a random n(r+1) × n(r+1) permutation matrix P. The public key is the k × n(r+1) matrix G=SG1AP and the private key is the tuple (S, Gs, P, A).]; and store the secret key and the public key in the memory, wherein the processor is further configured to apply the public key to a message to be encrypted [Wang, para. 56 discloses given public parameters n, k, d, t, r, GF(q), a public key G, and a row message vector m ε GF(q)k, the encryption engine chooses a random row vector e=[e0, . . . , en(r+1)−1] ε GF(q)n(r+1) whose Hamming weight is at most t and computes the cipher text as y = mG + e.], and then perform a rounding process and encrypt the message [Wang, para. 89 and fig. 3 discloses public parameters n, k, d, t, r, GF(q), a public key G, and a row message vector m, let H be a message authentication code algorithm. The message encryption engine computes e′=H(m) as the message authentication tag and generates the error vector e using the authentication tag e′. Finally, the message encryption engine encrypts the message m using the error vector e. Alternatively, the message encryption engine divides the message m into two parts m1 ε GF(q)k and m2 (of certain given length). The message encryption engine generates the error vector e using the message m2. Finally, the message encryption engine encrypts the message m1 using the error vector e.], and wherein a size of the error is determined by an error parameter which is greater than zero and less than one [Wang, para. 45 generating an error vector e having elements in GF(q) and having a predetermined weight t], Wang does not teach wherein the secret key is a random combination from among -1, 0 and 1
However, DingJ does teach wherein the secret key is a random combination from among -1, 0 and 1. [DingJ, page 7 lines 1 - 13 discloses each party chooses its own secret Ei a n × n symmetric matrix with randomly chosen entry of small entries namely entries are chosen from the elements –t’, ..., 0, ..., t’, where t’ is small, and ei following the error distribution κ, for i=A,B. Then each party computes Mi = EiS + ei. Then both parties exchange Mi, but certainly keep Ei and ei secret. Alice computes: KA = MBEA = EBSEA + eBEA. Then Bob computes: KB = EB × MtA = EBSEA + EBe1. Since ei and Ei are small, KA and KA are close, we can derive from them a shared secret to be the exchanged key as in the case of above. (examiner notes that DingJ teaches that t is very small and therefore the values being from -1, 0, 1 is implied because t = 1 is the smallest possible value)]
Therefore, it would have been obvious within one of ordinary skill within the art before the effective filling date to combine DingJ’s system with Wang’s system, with a motivation to reformulate a matrix version of LWE problem and build a similar encryption scheme, which is much more efficient in terms of computation per bit encrypted. Then we use this new version of LWE problem, which we call matrix LWE problem to build new cryptographic schemes, which include a new key distribution scheme, a new key exchanges scheme and a new simple identity-based encryption scheme. [DingJ, page 2 lines 8 – 14]

Claims 2 - 6, and 8 - 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170104590 A1 to Wang in view of Ding, J. “New cryptographic constructions using generalized LWE.” (hereafter, “DingJ”) and further in view of US 20150067336 A1 to Ding, (hereafter, “Ding”).
Regarding claim 2, modified Wang teaches the encryption method as claimed in claim 1, wherein the generating the public key comprises: calculating a first random matrix (A) including randomly-determined values [Wang, para. 55 discloses random matrix selection engine chooses k × r matrices C0, C1 . . . Cn-1 ε GF(q)k×r uniformly at random. Matrix column mixing engine defines G1 = [g0, C0, g1, C1, gn-1, Cn-1] to be a k × n(r+1) matrix by inserting random matrices C0, C1 . . . Cn−1 into Gs. The public key is the k × n(r+1) matrix G=SG1AP ] calculating the public key including the first random matrix and the second random matrix [Wang, para. 55 discloses random matrix selection engine chooses k × r matrices C0, C1. . . Cn-1 ε GF(q)k×r uniformly at random. Matrix column mixing engine defines G1 = [g0, C0, g1, C1, gn-1, Cn-1] to be a k × n(r+1) matrix by inserting random matrices C0, C1 . . . Cn−1 into Gs. The second random matrix selection engine chooses dense nonsingular (r + 1) × (r + 1) matrices A0 . . . An−1 ε GF(q) (r+1)×(r+1) uniformly at random and defines A=[A0A1⋱An-1] to be an n(r+1)×n(r+1) nonsingular matrix. The public key is the k × n(r+1) matrix G=SG1AP], but Wang does not teach calculating the secret key (s) by randomly combining a column vector of which each component has one value from among -1, 0 and 1 in a matrix form; extracting the error (E) from a discrete Gaussian distribution or a distribution that is within a short statistical distance to the discrete Gaussian distribution; calculating a second random matrix (B) by modulating the first random matrix, the secret key and the error.
However, DingJ does teach calculating the secret key (s) by randomly combining a column vector of which each component has one value from among -1, 0 and 1 in a matrix form [DingJ, page 4 lines 32- 35  to page 5  lines 1 discloses for each user, its ID is given as a symmetric matrix Ai and the index i with small entries, namely entries are chosen from the elements –t’, ..., 0, ..., t’, where t’ is small. For each user, the central server distribute securely a secret: Ei = AiS + tei, where ei is a matrix (not symmetric) selected following the error distribution (examiner notes that DingJ teaches that t is very small and therefore the values being from -1, 0, 1 is implied because t = 1 is the smallest possible value)], but Wang in view of DingJ does not teach extracting the error (E) from a discrete Gaussian distribution or a distribution that is within a short statistical distance to the discrete Gaussian distribution; 
However, Ding does teach extracting the error (E) from a discrete Gaussian distribution or a distribution that is within a short statistical distance to the discrete Gaussian distribution [Ding, para. 17 discloses by “an error" distribution, we mean a distribution such that there is a high probability we will select an element, which is small. There are many such selections and the selection directly affect the security of the system. One should select good error distribution to make sure the system works well and securely. Para. 18 discloses ΠS,κ, on Fq be the probability distribution obtained by selecting an element A in Fqn randomly and uniformly, choosing e ϵ Fq according to κ, and outputting (A, <A, S>+e), where + is the addition that is performed in Fq. Para. 63 discloses the error distribution X is the discrete Gaussian distribution DZn, σ for some n>>σ>ω(√(log n))>1]; calculating a second random matrix (B) by modulating the first random matrix, the secret key and the error [Para. 8 discloses each users will choose a private matrix SA, SB respectively with small entries following certain error distributions secretly and a public matrix M randomly. Then each user will compute the multiplication of the user's secret matrix with the publicly chosen matrix but with small errors, exchange the new matrices, and then perform the computation of pairing of SA and SB over the same bilinear form based on M in two different ways but each with different small errors.]. 
Therefore, it would have been obvious within one of ordinary skill within the art before the effective filling date to combine DingJ’s system and Ding’s system with Wang’s system, with a motivation to reformulate a matrix version of LWE problem and build a similar encryption scheme, which is much more efficient in terms of computation per bit encrypted.  [DingJ, page 2 lines 8 – 14] and involve only matrix multiplication and therefore is very efficient. Such a system can also resist the future quantum computer attacks. [Ding, para. 8]

Regarding claim 3, modified Wang teaches the encryption method as claimed in claim 2, wherein the encrypting the message comprises: calculating a ciphertext corresponding to the message [Wang, para. 56 discloses given public parameters n, k, d, t, r, GF(q), a public key G, and a row message vector m ε GF(q)k in the box 200, the encryption engine 210 chooses a random row vector e = [e0, . . . , en(r + 1) − 1] ε GF(q)n(r+1) whose Hamming weight is at most t and computes the cipher text as y = mG + e], but Wang does not teach setting a random vector of which each component has a value of -1, 0 and 1; respectively calculating a first value which is obtained by calculating the first random matrix and the random vector, and a second value which is obtained by adding a value obtained by encoding the message to a result value obtained by calculating the second random matrix and the random vector; and performing a rounding process to remove a predetermined number of lower bits for each of the first and second values.
However, DingJ does teach setting a random vector of which each component has a value of -1, 0 and 1 [DingJ, page 4 lines 32 - 35 to page 5 lines 1 discloses for each user, its ID is given as a symmetric matrix Ai and the index i with small entries, namely entries are chosen from the elements –t’, ..., 0, ..., t’, where t’ is small. For each user, the central server distribute securely a secret: Ei = AiS + tei, where ei is a matrix (not symmetric) selected following the error distribution (examiner notes that DingJ teaches that t is very small and therefore the values being from -1, 0, 1 is implied because t = 1 is the smallest possible value)] respectively calculating a first value which is obtained by calculating the first random matrix and the random vector, [DingJ, page 4 lines 34 – 35 to page 5  lines 1 - 4 discloses for each user, the central server distribute securely a secret: Ei = AiS + tei, where ei is a matrix (not symmetric) selected following the error distribution. To obtain the unique key shared between the i-th user and the j-th user, where we assume that i < j, the j-th user computes Ei × Aj = AiSAj + teiAj] and a second value which is obtained by adding a value obtained by encoding the message to a result value obtained by calculating the second random matrix and the random vector; [DingJ, page 4 lines 34 – 35 to page 5  lines 1 – 2, 5 - 6 discloses for each user, the central server distribute securely a secret: Ei = AiS + tei, where ei is a matrix (not symmetric) selected following the error distribution To obtain the unique key shared between the i − th user and the j-th user, where we assume that i < j, the i − th user computes (Ej × Ai)t = (AjSAi)t + t(ejAi)6]  and performing a rounding process to remove a predetermined number of lower bits for each of the first and second values, [DingJ, page 5  lines 11 – 19 discloses eiAj and ejAi are both small since t, t’, ei, ej , Ai and Aj are all small. This allows us to get a common key for i and j by certain rounding techniques and therefore build a key distribution algorithm. Here, we will propose the following simple rounding method. Each user will collect all the entries that are in the range of ( −(q − 1)/4, (q − 1)/4). Each will publish the list of the positions of the entries that are selected. Then each will choose the intersection of the two sets to be the set selected and will compute the residue of the nonzero entries modular t. That will be the shared key between these two users.].
 [DingJ, page 2 lines 8 – 14]

Regarding claim 4, modified Wang teaches the encryption method as claimed in claim 1, but modified Wang does not teach wherein the generating the public key comprises: setting a ring which is a set of polynomials with a predetermined coefficient; calculating the secret key from the ring; calculating a first random polynomial from the ring; extracting the error from a discrete Gaussian distribution or a distribution that is within a short statistical distance to the discrete Gaussian distribution; calculating a second random polynomial by modulating the error in the first random polynomial and the secret key; and setting the public key including the first random polynomial and the second random polynomial.
However, Ding does teach setting a ring which is a set of polynomials with a predetermined coefficient; [Ding, para. 58 discloses the rings R=Z[x]/f(x), and Rq=R/qR, where f(x) is a degree n polynomial in Z[x], Z is the ring of integers, and q is a prime integer. Here q is an odd (prime) and elements in Zq = Fq=Z/q are represented by elements: -(q-1)/2, . . . , -1, 0, 1, . . . , (q-1)/2, which can be viewed as elements in 2 when we talk about norm of an element. Any element in Rq, is represented by a degree n polynomial, which can also be viewed as a vector with its corresponding coefficients as its entries] calculating the [Ding, para. 60 discloses Let the secret s be an element in Rq, a uniformly chosen random ring element. The problem is to find s, given any polynomial number of samples of the pair (ai, bi=ai x s + ei), where ai is uniformly random in Rq and ei is selected following certain error distribution X.] calculating a first random polynomial from the ring; [Ding, para. 59 discloses the RLWEf,q,X problem is parameterized by an polynomial f(x) of degree n, a prime number q and an error distribution X over Rq. Para. 75 – 79 discloses Alice and Bob will first publicly select all the parameters for the RLWEf,q,X including q(≈n3 or similar polynomial functions of n), n, f(x) and X. In addition, they will select a random element M over Rq uniformly. All the information above is public. Then each party chooses its own secret si as an element in Rq according to the error distribution X, and ei independently also as an element following the error distribution X, but jointly choose a small prime integer t (t<<n). For Alice, she computes MA=MsA + teA, where t is a small integer (t<<n). For Bob, he computes MB = MsB + teB.] extracting the error from a discrete Gaussian distribution or a distribution that is within a short statistical distance to the discrete Gaussian distribution; [Ding, para. 59 discloses parameterized by an polynomial f(x) of degree n, a prime number q and an error distribution X over Rq. Para. 63 discloses the error distribution X is the discrete Gaussian distribution DZn,σ for some n>>σ>ω(√(log n))>1] calculating a second random polynomial by modulating the error in the first random polynomial and the secret key; [Ding, para. 80 – 81 discloses both parties exchange Mi. This means both Mi are public, but certainly keep si and ei secret. Alice computes: KA = sA x MB = sAMsB + teBsA] and setting the public key including the first random polynomial and the second random polynomial. [Ding para. 81 discloses Alice computes: KA = sA x MB = sAMsB + teBsA]
[Ding, para. 8]

Regarding claim 5, modified Wang teaches the encryption method as claimed in claim 4, wherein the encrypting the message comprises: calculating a ciphertext polynomial corresponding to the message [Wang, para. 56 discloses given public parameters n, k, d, t, r, GF(q), a public key G, and a row message vector m ε GF(q)k in the box 200, the encryption engine 210 chooses a random row vector e = [e0, . . . , en(r + 1) − 1] ε GF(q)n(r+1) whose Hamming weight is at most t and computes the cipher text as y = mG + e], but Wang does not teach randomly extracting a polynomial of which each coefficient has one value from among -1, 0 and 1; respectively calculating a first value which is obtained by calculating the first random polynomial and the polynomial, and a second value which is obtained by adding a value obtained by encoding the message to a result value obtained by calculating the second random polynomial and the polynomial; and performing a rounding process to remove a predetermined number of lower bits for each of the first and second values. 
However, Ding does teach randomly extracting a polynomial of which each coefficient has one value from among -1, 0 and 1; [Ding, para. 58 discloses the rings R=Z[x]/f(x), and Rq=R/qR, where f(x) is a degree n polynomial in Z[x], Z is the ring of integers, and q is a prime integer. Here q is an odd (prime) and elements in Zq = Fq = Z/q are represented by elements: - (q-1)/2 . . . -1, 0, 1 . . . (q-1)/2, which can be viewed as elements in 2 when we talk about norm of an element. Any element in Rq, is represented by a degree n polynomial, which can also be viewed as a vector with its corresponding coefficients as its entries. For an element a(x) = a0 + a1x + . . . + an-1xn-1, we define ||a|| = max |ai|, the l∞ norm of the vector (a0, a1 . . . an-1) and we treat this vector as an element in Zn and ai an element in Z. We can also choose q to be even positive number and things need slight modification. Para. 76 – 79 discloses each party chooses its own secret si as an element in Rq according to the error distribution X, and ei independently also as an element following the error distribution X, but jointly choose a small prime integer t (t<<n). For Alice, she computes MA=MsA + teA, where t is a small integer (t<<n). For Bob, he computes MB = MsB + teB (examiner notes that DingJ teaches that t is very small and therefore the values being from -1, 0, 1 is implied because t = 1 is the smallest possible value)] respectively calculating a first value which is obtained by calculating the first random polynomial and the polynomial, [Ding, para. 77 – 79 discloses for Alice, she computes MA=MsA + teA, where t is a small integer (t<<n). For Bob, he computes MB = MsB + teB. Para. 80 – 81 discloses both parties exchange Mi. This means both Mi are public, but certainly keep si and ei secret. Alice computes: KA = sA x MB = sAMsB + teBsA] and a second value which is obtained by adding a value obtained by encoding the message to a result value obtained by calculating the second random polynomial and the polynomial; [Ding, para. 77 – 79 discloses for Alice, she computes MA=MsA + teA, where t is a small integer (t<<n). For Bob, he computes MB = MsB + teB. Para. 80 discloses both parties exchange Mi. This means both Mi are public, but certainly keep si and ei secret. Para. 82 discloses Bob computes: K.B = MA x sB = sAMsB + teAsB] and performing a rounding process to remove a predetermined number of lower bits for each of the first and second values. [Ding, para. 83 – 88 discloses both of them will perform a rounding technique to derive the shared key as follows: Bob will then make a list of size n, and this list consists of pairs in the form of (i, j), where i=0, . . . , n-1, and j=1 if the xi coefficient of KB is in the range of [-(q-1)/4, (q-1)/4], otherwise j=0. Then Bob will send this list to Alice. Then each will compute the residue of the corresponding entries modular t in the following way: for an element of the list (i, j), if j=1, each will compute the i-th entry of KA and KB modular t respectively; if j=0, each will add (q-1)/2 to the i-th entry of KA and KB modular q back to range of [-(q-1)/4, (q-1)/4], then compute the residues modular t.]
Therefore, it would have been obvious within one of ordinary skill within the art before the effective filling date to combine Ding’s system with Wang’s system, with a motivation to involve only matrix multiplication and therefore is very efficient. Such a system can also resist the future quantum computer attacks. [Ding, para. 8]

As per claim 6, modified Want teaches the encryption method as claimed in any one of claims 1 to 5, further comprising: based on another message encrypted by the public key being received, decrypting the received another message to the secret key. [Want, para 57 discloses the receiver holds the private key S, Gs, A, P and receives the ciphertext y. For the received cipher text y [y0 . . . yn(r+1)-1], the decryption engine computes yP-1A-1 = [y′0 ... y′n(r+1)-1] = mSG1 + eP-1A-1 where A-1 = [A0-1 A1-1 ⋱ An-1-1]. Let y′ = [y′0, yr+1 . . . y′(n−1)(r+1)] be a length n row vector selected from the length n(r+1) row vector yP−1 A−1. Then y′ = mSGs + e′ for some error vector e′ ε GF(q)n. Let e″ = eP−1 = [e″0 . . . e″n(r+1)−1] and e″i=[e″i(r+1), . . . , e″i(r+1)+r] be a sub-vector of e″ for i ≦ n − 1. Then e′[i] is the first element of e″iAi−1. Thus e′ [i] ≈ 0 only if e″i is non-zero. Since there are at most t non-zero sub-vectors e″, the Hamming weight of e′ ε GF(q)n is at most t. Using the efficient decoding algorithm, the receiver computes m′ = mS and m = m′S−1. Finally, the receiver calculates the Hamming weight w = weight(y − mG). If w ≦ t then the decryption engine outputs m as the decrypted plaintext. Otherwise, the decryption engine outputs an error.]

Regarding claim 8, modified Wang teaches the calculation device as claimed in claim 7,wherein the processor is configured to: calculate a first random matrix (A) including randomly-determined vectors;  [Wang, para. 55 discloses random matrix selection engine chooses k × r matrices C0, C1 . . . Cn-1 ε GF(q)k×r uniformly at random. Matrix column mixing engine defines G1 = [g0, C0, g1, C1, gn-1, Cn-1] to be a k × n(r+1) matrix by inserting random matrices C0, C1 . . . Cn−1 into Gs. The public key is the k × n(r+1) matrix G=SG1AP ] set the public key including the first random matrix and the second random matrix [Wang, para. 55 discloses random matrix selection engine chooses k × r matrices C0, C1 . . . Cn-1 ε GF(q)k×r uniformly at random. Matrix column mixing engine defines G1 = [g0, C0, g1, C1, gn-1, Cn-1] to be a k × n(r+1) matrix by inserting random matrices C0, C1 . . . Cn−1 into Gs. The second random matrix selection engine chooses dense nonsingular (r + 1) × (r + 1) matrices A0 . . . An−1 ε GF(q) (r+1)×(r+1) uniformly at random and defines A=[A0A1⋱An-1] to be an n(r+1)×n(r+1) nonsingular matrix. The public key is the k × n(r+1) matrix G=SG1AP], but Wang does not teach calculate the error (E) from a discrete Gaussian distribution or a distribution that is within a short statistical distance to the discrete Gaussian distribution; calculate a second random matrix (B) by modulating the first random matrix, the secret key and the error. 
However, Ding does teach calculate the error (E) from a discrete Gaussian distribution or a distribution that is within a short statistical distance to the discrete Gaussian distribution; [Ding, para. 17 discloses by “an error" distribution, we mean a distribution such that there is a high probability we will select an element, which is small. There are many such selections and the selection directly affect the security of the system. One should select good error distribution to make sure the system works well and securely. Para. 18 discloses ΠS,κ, on Fq be the probability distribution obtained by selecting an element A in Fqn randomly and uniformly, choosing e ϵ Fq according to κ, and outputting (A, <A, S>+e), where + is the addition that is performed in Fq. Para. 63 discloses the error distribution X is the discrete Gaussian distribution DZn,σ for some n>>σ>ω(√(log n))>1] calculate a second random matrix (B) by modulating the first random matrix, the secret key and the error [Para. 8 discloses each users will choose a private matrix SA, SB respectively with small entries following certain error distributions secretly and a public matrix M randomly. Then each user will compute the multiplication of the user's secret matrix with the publicly chosen matrix but with small errors, exchange the new matrices, and then perform the computation of pairing of SA and SB over the same bilinear form based on M in two different ways but each with different small errors.]. 
Therefore, it would have been obvious within one of ordinary skill within the art before the effective filling date to combine Ding’s system with Wang’s system, with a motivation to involve only matrix multiplication and therefore is very efficient. Such a system can also resist the future quantum computer attacks. [Ding, para. 8]

Regarding claim 9, modified Wang teaches the calculation device as claimed in claim 8, wherein the processor is configured to: calculating a ciphertext corresponding to the message [Wang, para. 56 discloses given public parameters n, k, d, t, r, GF(q), a public key G, and a row message vector m ε GF(q)k in the box 200, the encryption engine 210 chooses a random row vector e = [e0, . . . , en(r + 1) − 1] ε GF(q)n(r+1) whose Hamming weight is at most t and computes the cipher text as y = mG + e], but Wang does not teach set a random vector of which each component has a value of -1, 0 and 1; respectively calculate a first value which is obtained by calculating the first random matrix and the random vector, and a second value which is obtained by adding a value obtained by encoding the message to a result value obtained by calculating the second random matrix and the random vector; and perform a rounding process to remove a predetermined number of lower bits for each of the first and second values.
However, DingJ does teach set a random vector of which each component has a value of -1, 0 and 1; [DingJ, page 4 lines 32 - 35 to page 5 lines 1 discloses for each user, its ID is given as a symmetric matrix Ai and the index i with small entries, namely entries are chosen from the elements –t’, ..., 0, ..., t’, where t’ is small. For each user, the central server distribute securely a secret: Ei = AiS + tei, where ei is a matrix (not symmetric) selected following the error distribution (examiner notes
 that DingJ teaches that t is very small and therefore the values being from -1, 0, 1 is implied because t = 1 is the smallest possible value)]respectively calculate a first value which is obtained by calculating the first random matrix and the random vector, [DingJ, page 4 lines 34 – 35 to page 5  lines 1 - 4 discloses for each user, the central server distribute securely a secret: Ei = AiS + tei, where ei is a matrix (not symmetric) selected following the error distribution. To obtain the unique key shared between the i-th user and the j-th user, where we assume that i < j, the j-th user computes Ei × Aj = AiSAj + teiAj] and a second value which is obtained by adding a value obtained by encoding the message to a result value obtained by calculating the second random matrix and the random vector; [DingJ, page 4 lines 34 – 35 to page 5  lines 1 – 2, 5 - 6 discloses for each user, the central server distribute securely a secret: Ei = AiS + tei, where ei is a matrix (not symmetric) selected following the error distribution To obtain the unique key shared between the i − th user and the j-th user, where we assume that i < j, the i − th user computes (Ej × Ai)t = (AjSAi)t + t(ejAi)6] and perform a rounding process to remove a predetermined number of lower bits for each of the first and second values [DingJ, page 5  lines 11 – 19 discloses eiAj and ejAi are both small since t, t’, ei, ej , Ai and Aj are all small. This allows us to get a common key for i and j by certain rounding techniques and therefore build a key distribution algorithm. Here, we will propose the following simple rounding method. Each user will collect all the entries that are in the range of ( −(q − 1)/4, (q − 1)/4). Each will publish the list of the positions of the entries that are selected. Then each will choose the intersection of the two sets to be the set selected and will compute the residue of the nonzero entries modular t. That will be the shared key between these two users.].
Therefore, it would have been obvious within one of ordinary skill within the art before the effective filling date to combine DingJ’s system with Wang’s system, with a motivation to reformulate a matrix version of LWE problem and build a similar encryption scheme, which is much more efficient in terms of computation per bit encrypted. Then we use this new version of LWE problem, which we call matrix LWE problem to build new cryptographic schemes, which include a new key distribution scheme, a new key exchanges scheme and a new simple identity-based encryption scheme. [DingJ, page 2 lines 8 – 14]

Regarding claim 10, modified Wang teaches The calculation device as claimed in claim 9, but modified Wang does not teach wherein the processor is configured to: set a ring which is a set of polynomials with a predetermined coefficient; calculate the secret key from the ring; 
However, Ding does teach set a ring which is a set of polynomials with a predetermined coefficient; [Ding, para. 58 discloses the rings R=Z[x]/f(x), and Rq=R/qR, where f(x) is a degree n polynomial in Z[x], Z is the ring of integers, and q is a prime integer. Here q is an odd (prime) and elements in Zq = Fq=Z/q are represented by elements: -(q-1)/2, . . . , -1, 0, 1, . . . , (q-1)/2, which can be viewed as elements in 2 when we talk about norm of an element. Any element in Rq, is represented by a degree n polynomial, which can also be viewed as a vector with its corresponding coefficients as its entries] ; calculate the secret key from the ring; [Ding, para. 60 discloses Let the secret s be an element in Rq, a uniformly chosen random ring element. The problem is to find s, given any polynomial number of samples of the pair (ai, bi=ai x s + ei), where ai is uniformly random in Rq and ei is selected following certain error distribution X.] calculate a first random polynomial from the ring; [Ding, para. 59 discloses the RLWEf,q,X problem is parameterized by an polynomial f(x) of degree n, a prime number q and an error distribution X over Rq. Para. 75 – 79 discloses Alice and Bob will first publicly select all the parameters for the RLWEf,q,X including q(≈n3 or similar polynomial functions of n), n, f(x) and X. In addition, they will select a random element M over Rq uniformly. All the information above is public. Then each party chooses its own secret si as an element in Rq according to the error distribution X, and ei independently also as an element following the error distribution X, but jointly choose a small prime integer t (t<<n). For Alice, she computes MA=MsA + teA, where t is a small integer (t<<n). For Bob, he computes MB = MsB + teB.] extract the error from a discrete Gaussian distribution or a distribution that is within a short statistical distance to the discrete Gaussian distribution; [Ding, para. 59 discloses parameterized by an polynomial f(x) of degree n, a prime number q and an error distribution X over Rq. Para. 63 discloses the error distribution X is the discrete Gaussian distribution DZn,σ for some n>>σ>ω(√(log n))>1] and calculate a second random polynomial by modulating the error in the first random polynomial and the secret key, [Ding, para. 80 – 81 discloses both parties exchange Mi. This means both Mi are public, but certainly keep si and ei secret. Alice computes: KA = sA x MB = sAMsB + teBsA] and set the public key including the first random polynomial and the second random polynomial. [Ding para. 81 discloses Alice computes: KA = sA x MB = sAMsB + teBsA]
Therefore, it would have been obvious within one of ordinary skill within the art before the effective filling date to combine Ding’s system with Wang’s system, with a motivation to involve only matrix multiplication and therefore is very efficient. Such a system can also resist the future quantum computer attacks. [Ding, para. 8]

Regarding claim 11, modified Wang teaches the calculation device as claimed in claim 10, wherein the processor is configured to: calculating a ciphertext polynomial corresponding to the message [Wang, para. 56 discloses given public parameters n, k, d, t, r, GF(q), a public key G, and a row message vector m ε GF(q)k in the box 200, the encryption engine 210 chooses a random row vector e = [e0, . . . , en(r + 1) − 1] ε GF(q)n(r+1) whose Hamming weight is at most t and computes the cipher text as y = mG + e], but Wang does not teach randomly extract a polynomial of which each coefficient has one value from among -1, 0 and 1; 
However, Ding does teach randomly extract a polynomial of which each coefficient has one value from among -1, 0 and 1; [Ding, para. 58 discloses the rings R=Z[x]/f(x), and Rq=R/qR, where f(x) is a degree n polynomial in Z[x], Z is the ring of integers, and q is a prime integer. Here q is an odd (prime) and elements in Zq = Fq = Z/q are represented by elements: - (q-1)/2 . . . -1, 0, 1 . . . (q-1)/2, which can be viewed as elements in 2 when we talk about norm of an element. Any element in Rq, is represented by a degree n polynomial, which can also be viewed as a vector with its corresponding coefficients as its entries. For an element a(x) = a0 + a1x + . . . + an-1xn-1, we define ||a|| = max |ai|, the l∞ norm of the vector (a0, a1 . . . an-1) and we treat this vector as an element in Zn and ai an element in Z. We can also choose q to be even positive number and things need slight modification. Para. 76 – 79 discloses each party chooses its own secret si as an element in Rq according to the error distribution X, and ei independently also as an element following the error distribution X, but jointly choose a small prime integer t (t<<n). For Alice, she computes MA=MsA + teA, where t is a small integer (t<<n). For Bob, he computes MB = MsB + teB (examiner notes that DingJ teaches that t is very small and therefore the values being from -1, 0, 1 is implied because t = 1 is the smallest possible value)] respectively calculate a first value which is obtained by calculating the first random polynomial and the polynomial, [Ding, para. 77 – 79 discloses for Alice, she computes MA=MsA + teA, where t is a small integer (t<<n). For Bob, he computes MB = MsB + teB. Para. 80 – 81 discloses both parties exchange Mi. This means both Mi are public, but certainly keep si and ei secret. Alice computes: KA = sA x MB = sAMsB + teBsA] and a second value which is obtained by adding a value obtained by encoding the message to a result value obtained by calculating the second random polynomial and the polynomial; [Ding, para. 77 – 79 discloses for Alice, she computes MA=MsA + teA, where t is a small integer (t<<n). For Bob, he computes MB = MsB + teB. Para. 80 discloses both parties exchange Mi. This means both Mi are public, but certainly keep si and ei secret. Para. 82 discloses Bob computes: K.B = MA x sB = sAMsB + teAsB] and perform a rounding process to remove a predetermined number of lower bits for each of the first and second values. [Ding, para. 83 – 88 discloses both of them will perform a rounding technique to derive the shared key as follows: Bob will then make a list of size n, and this list consists of pairs in the form of (i, j), where i=0, . . . , n-1, and j=1 if the xi coefficient of KB is in the range of [-(q-1)/4, (q-1)/4], otherwise j=0. Then Bob will send this list to Alice. Then each will compute the residue of the corresponding entries modular t in the following way: for an element of the list (i, j), if j=1, each will compute the i-th entry of KA and KB modular t respectively; if j=0, each will add (q-1)/2 to the i-th entry of KA and KB modular q back to range of [-(q-1)/4, (q-1)/4], then compute the residues modular t.]
Therefore, it would have been obvious within one of ordinary skill within the art before the effective filling date to combine Ding’s system with Wang’s system, with a motivation to involve only matrix multiplication and therefore is very efficient. Such a system can also resist the future quantum computer attacks. [Ding, para. 8]

As per claim 12, modified Want teaches the calculation device as claimed in any one of claims 7 to 11, further comprising: a communicator for broadcasting the public key stored in the memory, wherein the processor is configured to, based on another message encrypted by the public key being received, decrypt the received another message to the secret key. [Want, para 57 discloses the receiver holds the private key S, Gs, A, P and receives the ciphertext y. For the received cipher text y [y0 . . . yn(r+1)-1], the decryption engine computes yP-1A-1 = [y′0 ... y′n(r+1)-1] = mSG1 + eP-1A-1 where A-1 = [A0-1 A1-1 ⋱ An-1-1]. Let y′ = [y′0, yr+1 . . . y′(n−1)(r+1)] be a length n row vector selected from the length n(r+1) row vector yP−1 A−1. Then y′ = mSGs + e′ for some error vector e′ ε GF(q)n. Let e″ = eP−1 = [e″0 . . . e″n(r+1)−1] and e″i=[e″i(r+1), . . . , e″i(r+1)+r] be a sub-vector of e″ for i ≦ n − 1. Then e′[i] is the first element of e″iAi−1. Thus e′ [i] ≈ 0 only if e″i is non-zero. Since there are at most t non-zero sub-vectors e″, the Hamming weight of e′ ε GF(q)n is at most t. Using the efficient decoding algorithm, the receiver computes m′ = mS and m = m′S−1. Finally, the receiver calculates the Hamming weight w = weight(y − mG). If w ≦ t then the decryption engine outputs m as the decrypted plaintext. Otherwise, the decryption engine outputs an error.]

Regarding claim 13, modified Wang teaches a recording medium on which a program code is stored, the program code sequentially performing the steps for: calculating a first random matrix (A) including randomly-determined values; [Wang, para. 55 discloses random matrix selection engine chooses k × r matrices C0, C1 . . . Cn-1 ε GF(q)k×r uniformly at random. Matrix column mixing engine defines G1 = [g0, C0, g1, C1, gn-1, Cn-1] to be a k × n(r+1) matrix by inserting random matrices C0, C1 . . . Cn−1 into Gs. The public key is the k × n(r+1) matrix G=SG1AP ] and setting a public key including the first random matrix and the [Wang, para. 55 discloses random matrix selection engine chooses k × r matrices C0, C1. . . Cn-1 ε GF(q)k×r uniformly at random. Matrix column mixing engine defines G1 = [g0, C0, g1, C1, gn-1, Cn-1] to be a k × n(r+1) matrix by inserting random matrices C0, C1 . . . Cn−1 into Gs. The second random matrix selection engine chooses dense nonsingular (r + 1) × (r + 1) matrices A0 . . . An−1 ε GF(q) (r+1)×(r+1) uniformly at random and defines A=[A0A1⋱An-1] to be an n(r+1)×n(r+1) nonsingular matrix. The public key is the k × n(r+1) matrix G=SG1AP], but Wang does not teach calculating a secret key (s) by randomly combining a column vector of which each component has one value from among -1, 0 and 1 in a matrix form; calculating the error from a discrete Gaussian distribution or a distribution that is within a short statistical distance to the discrete Gaussian distribution; calculating a second random matrix (B) by modulating the first random matrix, the secret key and the error.
However, DingJ does teach calculating a secret key (s) by randomly combining a column vector of which each component has one value from among -1, 0 and 1 in a matrix form; [DingJ, page 4 lines 32- 35  to page 5  lines 1 discloses for each user, its ID is given as a symmetric matrix Ai and the index i with small entries, namely entries are chosen from the elements –t’, ..., 0, ..., t’, where t’ is small. For each user, the central server distribute securely a secret: Ei = AiS + tei, where ei is a matrix (not symmetric) selected following the error distribution (examiner notes that DingJ teaches that t is very small and therefore the values being from -1, 0, 1 is implied because t = 1 is the smallest possible value)], but Wang in view of DingJ does not teach calculating the error from a discrete Gaussian distribution or a distribution that is within a short statistical distance to the discrete Gaussian distribution; calculating a second random matrix (B) by modulating the first random matrix, the secret key and the error. 
[Ding, para. 17 discloses by “an error" distribution, we mean a distribution such that there is a high probability we will select an element, which is small. There are many such selections and the selection directly affect the security of the system. One should select good error distribution to make sure the system works well and securely. Para. 18 discloses ΠS,κ, on Fq be the probability distribution obtained by selecting an element A in Fqn randomly and uniformly, choosing e ϵ Fq according to κ, and outputting (A, <A, S>+e), where + is the addition that is performed in Fq. Para. 63 discloses the error distribution X is the discrete Gaussian distribution DZn,σ for some n>>σ>ω(√(log n))>1] calculating a second random matrix (B) by modulating the first random matrix, the secret key and the error. [Para. 8 discloses each users will choose a private matrix SA, SB respectively with small entries following certain error distributions secretly and a public matrix M randomly. Then each user will compute the multiplication of the user's secret matrix with the publicly chosen matrix but with small errors, exchange the new matrices, and then perform the computation of pairing of SA and SB over the same bilinear form based on M in two different ways but each with different small errors.]. 
Therefore, it would have been obvious within one of ordinary skill within the art before the effective filling date to combine DingJ’s system and Ding’s system with Wang’s system, with a motivation to reformulate a matrix version of LWE problem and build a similar encryption scheme, which is much more efficient in terms of computation per bit encrypted. Then we use this new version of LWE problem, which we call matrix LWE problem to build new cryptographic schemes, which include a new key distribution scheme, a new key exchanges  [DingJ, page 2 lines 8 – 14] and involve only matrix multiplication and therefore is very efficient. Such a system can also resist the future quantum computer attacks. [Ding, para. 8]

Regarding claim 14, modified Wang teaches the recording medium as claimed in claim 13, wherein the program code further performs the steps for: calculating a ciphertext corresponding to the message [Wang, para. 56 discloses given public parameters n, k, d, t, r, GF(q), a public key G, and a row message vector m ε GF(q)k in the box 200, the encryption engine 210 chooses a random row vector e = [e0, . . . , en(r + 1) − 1] ε GF(q)n(r+1) whose Hamming weight is at most t and computes the cipher text as y = mG + e], but Wang does not teach setting a random vector of which each component has a value of -1, 0 and 1; respectively calculating a first value which is obtained by calculating the first random matrix and the random vector, and a second value which is obtained by adding a value obtained by encoding the message to a result value obtained by calculating the second random matrix and the random vector; and performing a rounding process to remove a predetermined number of lower bits for each of the first and second values.
However, DingJ does teach setting a random vector of which each component has a value of -1, 0 and 1; [DingJ, page 4 lines 32 - 35 to page 5 lines 1 discloses for each user, its ID is given as a symmetric matrix Ai and the index i with small entries, namely entries are chosen from the elements –t’, ..., 0, ..., t’, where t’ is small. For each user, the central server distribute securely a secret: Ei = AiS + tei, where ei is a matrix (not symmetric) selected following the error distribution (examiner notes that DingJ teaches that t is very small and therefore the values being from -1, 0, 1 is implied because t = 1 is the smallest possible value)] respectively calculating a first value which is obtained by calculating the first random matrix and the random vector, [DingJ, page 4 lines 34 – 35 to page 5  lines 1 - 4 discloses for each user, the central server distribute securely a secret: Ei = AiS + tei, where ei is a matrix (not symmetric) selected following the error distribution. To obtain the unique key shared between the i-th user and the j-th user, where we assume that i < j, the j-th user computes Ei × Aj = AiSAj + teiAj] and a second value which is obtained by adding a value obtained by encoding the message to a result value obtained by calculating the second random matrix and the random vector; [DingJ, page 4 lines 34 – 35 to page 5  lines 1 – 2, 5 - 6 discloses for each user, the central server distribute securely a secret: Ei = AiS + tei, where ei is a matrix (not symmetric) selected following the error distribution To obtain the unique key shared between the i − th user and the j-th user, where we assume that i < j, the i − th user computes (Ej × Ai)t = (AjSAi)t + t(ejAi)6]  and performing a rounding process to remove a predetermined number of lower bits for each of the first and second values, [DingJ, page 5  lines 11 – 19 discloses eiAj and ejAi are both small since t, t’, ei, ej , Ai and Aj are all small. This allows us to get a common key for i and j by certain rounding techniques and therefore build a key distribution algorithm. Here, we will propose the following simple rounding method. Each user will collect all the entries that are in the range of ( −(q − 1)/4, (q − 1)/4). Each will publish the list of the positions of the entries that are selected. Then each will choose the intersection of the two sets to be the set selected and will compute the residue of the nonzero entries modular t. That will be the shared key between these two users.].
Therefore, it would have been obvious within one of ordinary skill within the art before the effective filling date to combine DingJ’s system with Wang’s system, with a motivation to reformulate a matrix version of LWE problem and build a similar encryption scheme, which is  [DingJ, page 2 lines 8 – 14]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc Pham whose telephone number is (571)272-8893.  The examiner can normally be reached on Monday - Thursday 7:30 AM - 4:30 PM; Friday 8:00 AM - 12:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/P.P./Patent Examiner, Art Unit 2434                                                                                                                                                                                                        
/NOURA ZOUBAIR/Primary Examiner, Art Unit 2434